Lude ling-, C. J.
The defendants, having been convicted of striking and cutting with a dangerous weapon, have appealed.
Two bills of exceptions to the rulings of the judge were taken. They embody substantially the same objections, to wit: That the confessions of Fontaine could not be proved by an officer, to whom it was made voluntarily; and that his confession is not evidence against Monie.
The ruling of the judge, admitting the admissions of Fontaine, *514made to the witnesses, who happened to be a constable and a justice of the peace, as against himself, was correct. But the declarations of Fontaine were inadmissible against Monie; and the judge should have instructed the jury to limit the application of said admissions to Fontaine alone.
It is therefore ordej ed and adjudged, that the judgment ot the lower court against the defendant Fontaine be affirmed with costs, and that the judgment and verdict against the defendant Monie be set aside and annulled, and that the case as to said Monie be remanded to be proceeded in according to law.